 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERE THOMAS RAMEY,                                No. 2:19-cv-00640 GGH P
12                       Petitioner,
13           v.                                         ORDER TO SHOW CAUSE
14    M.E. SPEARMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. §2254. The matter was referred to the United States Magistrate Judge

19   pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c). On May 3, 2019, the court ordered

20   petitioner to file his motion for stay and abeyance pursuant to Rhines v. Weber, 544 U.S. 269

21   (2005) for failure to exhaust his state remedies. ECF No. 5. The court provided petitioner thirty

22   days from the date of the order to comply with the order. Id. The court further warned petitioner

23   that “failure to comply with this order will result in a recommendation that this action be

24   dismissed without prejudice for failure to exhaust state remedies.” Id. Petitioner has not

25   responded within the requisite deadline.

26          Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause, in writing,

27   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

28   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of a motion for stay and
                                                       1
 1   abeyance in conformity with the court’s May 3, 2019 order within this timeframe will serve as

 2   cause and will discharge this order.

 3   Dated: June 17, 2019
                                                /s/ Gregory G. Hollows
 4                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
